

116 S1672 IS: Promoting Opportunity for Women Entering Retirement Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1672IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Jones (for himself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to authorize the National Resource Center on Women and
 Retirement Planning, and for other purposes.1.Short titleThis Act may be cited as the Promoting Opportunity for Women Entering Retirement Act of 2019 or the POWER Act.2.National Resource Center on Women and Retirement Planning(a)In generalTitle II of the Older Americans Act of 1965 (42 U.S.C. 3011 et seq.) is amended by inserting after section 215 the following:215A.National Resource Center on Women and Retirement Planning(a)In generalThe Assistant Secretary shall operate the National Resource Center on Women and Retirement Planning (in this section referred to as the Center) in accordance with this section.(b)DutiesThe Assistant Secretary, in operating the Center, shall—(1)annually compile, publish, and disseminate a summary of recently conducted outreach to and research on women and retirement security;(2)develop and maintain an information clearinghouse on all programs (including private programs) showing promise of success for providing retirement and financial information to women;(3)develop, maintain, and disseminate consumer information and public education materials regarding retirement and financial security for women;(4)compile, publish, and disseminate training materials for personnel who are engaged or intend to engage in outreach, with respect to retirement and financial information, to women, particularly to groups such as caregivers, racial and ethnic minorities, and low-income women, who are traditionally more difficult to reach;(5)provide technical assistance to State agencies and to other public and nonprofit private agencies and organizations to assist the agencies and organizations in planning, improving, developing, and carrying out programs and activities relating to providing women with the necessary financial management tools for secure retirement;(6)work in collaboration with other national and local organizations serving the elderly to make efficient use of resources related to women and retirement; and(7)conduct research and demonstration projects regarding the most effective methods and tools to assist women in preparing for secure retirement.(c)Grants and contracts(1)In generalThe Assistant Secretary shall carry out the activities under subsection (b) through awarding grants or contracts in accordance with this subsection.(2)Eligibility(A)CriteriaThe Assistant Secretary shall establish criteria for eligibility for a grant or contract under this subsection, including a requirement for demonstrated experience in carrying out the activities under subsection (b).(B)ApplicationAn entity seeking a grant or contract under this subsection shall submit an application to the Assistant Secretary at such time, in such manner, and containing such information as the Assistant Secretary may reasonably require.(d)FundingThe Assistant Secretary shall make available to the Center—(1)such resources as are necessary for the Center to carry out effectively the functions of the Center; and(2)not less than—(A)for fiscal year 2020, $500,000; and(B)for each fiscal year thereafter, the amount made available for the Center for fiscal year 2020..(b)Authorization of appropriationsSection 216 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—(1)in paragraph (3), by striking ; and and inserting ;;(2)in paragraph (4), by striking the period and inserting ; and; and(3)by adding at the end the following:(5)to carry out section 215A, $750,000 for each of fiscal years 2020 through 2024..